Title: To Benjamin Franklin from Edward Bancroft, [25 December 1779]
From: Bancroft, Edward
To: Franklin, Benjamin


Saturday Evening [December 25, 1779]
Dr. Bancroft presents his most respectful Compliments to Dr. Franklin. He called to Communicate a Letter which he has just recd. from Mr. Ridley (in Maryland) mentioning that Mr. Jno. Adams is appointed to return to Europe to assist in any future Treaty of Peace, and that Mr. Lawrence (son I believe of the Late President) is appointed Secretary of Embassy at this Court.
 Addressed: A Monsieur / Monsieur Franklin / Ministre &c &c